TAYLOR, Presiding Judge.
This case is remanded to circuit court on the motions of both appellant and appellee for the purpose of correcting the record and for further proceedings.
REMANDED WITH DIRECTIONS.
All the Judges concur.
ON RETURN TO REMAND
TAYLOR, Presiding Judge.
Upon remand, the Circuit Court for Tuscaloosa County “dismissed [appellant’s case] for want of prosecution.” Accordingly, this appeal is moot and it is hereby dismissed.
OPINION EXTENDED; APPEAL DISMISSED.
All the Judges concur.